DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed December 1, 2020 are acknowledged.
Examiner acknowledges amended claims 1, 6, 12-13, 21, 28 and 32-33.
Examiner acknowledges cancelled claims 11 and 31.
The rejection of claims 6 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-4, 9-11, 15-16, 18-26, 35-36 and 38-39 under 35 U.S.C. 102(a)(2) as being anticipated by Baumann, WO2015/157419 is overcome by Applicant’s amendment.
The rejection of claims 1-6, 9-11, 13, 15-16, 19, 21-28, 31, 33, 35-36 and 38-39 under 35 U.S.C 102(a)(1) & (a)(2) as being anticipated by Wang et al., U.S. Pre Grant Publication 2012/077725 is overcome by Applicant’s amendment.
The rejection of claims 1-3, 21-22 and 24 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bhattacharya et al., WO2010/102882 is overcome by Applicant’s amendment.
The rejection of claims 7, 8, 17, 29 and 37 under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Pre Grant Publication 2012/0077725 is overcome by Applicant’s amendment.
The rejection of claims 34 and 37 under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al., WO2010/102882 is overcome by Applicant’s amendment.
The rejection of claims 12 and 32 under 35 U.S.C. 103 as being unpatentable over Baumann, WO2015/157419 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 15-19, 21-28, 32 and 35-39 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dodd, U.S. Pre Grant Publication 2007/0028391.
	Regarding claims 1-4, 12, 15-19, 21-22, 24-26, 32, 35, and 38-39, Dodd teaches a textile [fiber/fabric] treatment composition comprising a silicone component, clay, an anionic surfactant, adjunct ingredients and water [0011-0012].  Paragraph 0035 discloses that the clay can include beidellite, hectorite, montmorillonite, nontonite and saponite clays.  Paragraph 0038 discloses that the clay has a weight average primary article size ranging from 25 to 28 micrometers [23000 nm to 28000 nm].  Applicant’s claims are not specific to the range dimension of the nanoparticles. Also, paragraph 0020 discloses that additional clay particles having an average particle size ranging from 1 to 40 micrometers [1000 to 40,000 nm].   Paragraph 0062Paragraph 0042 discloses suitable silicones such as aminosilicones as described in the liquid detergent composition containing organo-functional polysiloxanes incorporating by reference patent EP150872 [Barrat et al] wherein the aminosilicone has amino groups in the range of 0.01-0.07 [1-7 %] [see Barrat: abstract and paragraph 0014].  

	Regarding claims 23 and 36, paragraph 0050 discloses that the composition can include non-ionic surfactants.

	Regarding claims 5-6 and 27-28, paragraph 0058 discloses that the composition includes a particulate component comprising silicone, clay, a first anionic surfactant and adjunct ingredients.  Paragraph 0027 that the composition is in the form of a flake [flat/disc] [the clay is in flake form].  

	Regarding claims 17 and 37, paragraph 0054 discloses that the textile treatment composition comprises from 0.001% to 0.01% surfactant.


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 7-10, 20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd, U.S. Pre Grant Publication 2007/0028391 in view of Wang et al., U.S. Pre Grant Publication 2014/0066353.
	Dodd, above remains relied upon for claim 1.

Regarding claims 7 and 29, Wang discloses in paragraph 0020 that the clay particles have an average particle size ranging from 1 micrometer to 40 micrometers [1000 nm to 4000nm].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claims 8 and 30, Dodd is silent to the clay nanoparticles having a height in the range of about 0.1 nm to about10 nm.  Paragraph 0029 discloses that the clay nanoparticles provide optimal fabric softening performance.  The size of the clay particles affect the softening performance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize clay nanoparticles having a height in the range of about 01.nm to about 10 nm for the benefit of obtaining enhanced softening performance.  

	Dodd is silent to the fiber being formed from a polymer selected from the group consisting of polyamides, polyesters and polyolefins and combinations thereof as recited in claims 9-10.  Dodd does disclose a textile having a treatment thereon wherein the treatment includes clay particles, a silicone component and a surfactant.  Wang discloses in paragraph 0313 discloses a laundry detergent comprising clay such as montmorillonite or hectorite and amino-silicone.  Paragraph 0161 discloses that the fiber treating can include synthetic fibers such as nylon and polyester.  Paragraph 0013 discloses that the laundry detergent composition has improved soil or stain removal benefit.  Both Dodd and Wang discloses compositions for treating textiles wherein the composition includes aminosilicones and clay.  Dodd and Wang are analogous art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the treatment compositions of Dodd on synthetic fibers such nylon and polyester for the benefit of enhanced soil or stain removal benefit.



	Dodd is silent to a carpet as recited in claim 20.  Paragraph 0195 of Wang discloses that the composition can be used on carpet.  Both Dodd and Wang discloses compositions for treating textiles wherein the composition includes aminosilicones and clay.  Dodd and Wang are analogous art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the composition of Dodd on carpets as Wang teaches that a composition of clay and aminosilicones provides enhanced soil or stain removal on carpets.


16.	Claim 13 is allowed.  The prior art does not provided for a soil resistant surface treatment composition for carpeting comprising:
a)    a highly dispersible clay nanoparticle component; and
b)    an epoxy-modified polymer silicone, wherein the epoxy is a functional moiety of a functional silicone polymer of the epoxy-modified polymer silicone and the epoxy is in an amount equal to or less than about 10 weight percent of the functional silicone polymer.

17.	Claims 14 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a fiber as recited in claim 1, further including wherein the at least one highly dispersible clay nanoparticle component is present in a range from about 0.01 percent to about 5 percent on weight of fiber (OWF) and the at least one silicone polymer component is present in a range from about 0.001 to about 0.5 percent OWF as recited in claim 14.  Additionally, Applicant claims a composition recited in claim 21, further including the functional moiety is epoxy-modified as recited in claim 33.  Also, Applicant claims a composition as recited in claim 21, further including wherein the at least one highly dispersible clay nanoparticle component is present in a range from about 5 percent to about 50 percent by weight of total composition, the at least silicone polymer component is present in a range from about 0.5 to about 10 percent by weight of total composition and the water is present in a range from about 40 to about 95 percent by weight of total composition.
	The closest prior art, Dodd, U.S. Pre Grant Publication 2007/0028391, teaches Dodd teaches a textile [fiber/fabric] treatment composition comprising a silicone component, clay, an anionic surfactant, adjunct ingredients and water [0011-0012].  Paragraph 0035 discloses that the clay can include beidellite, hectorite, montmorillonite, nontonite and saponite clays.  Paragraph 0038 discloses that the clay has a weight average primary article size ranging from 25 to 28 micrometers [23000 nm to 28000 nm].  Applicant’s claims are not specific to the range dimension of the nanoparticles. Also, paragraph 0020 discloses that additional clay particles having an average particle size ranging from 1 to 40 micrometers [1000 to 40,000 nm].   Paragraph 0062Paragraph 0042 discloses suitable silicones such as aminosilicones as described in the liquid detergent composition containing organo-functional polysiloxanes incorporating by reference patent EP150872 [Barrat et al] wherein the aminosilicone has amino groups in the range of 0.01-0.07 [1-7 %] [see Barrat: abstract and paragraph 0014].  
 	Dodd fails to teach or suggest the limitations present in claims 14 and 33-34.

Response to Arguments
18.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786